Mr. Justice Scott, specially concurring: I concur in the conclusion stated in the opinion delivered by Mr. Justice Vickers but not in all that is said therein. I deem it necessary to state my adverse views only in so far as the five ballots cast in Young America precinct, which are exhibits 166 to 170, inclusive, are concerned. It is my judgment that these five ballots should be counted for the republican candidate. In Choisser v. York, 211 Ill. 56, it was held that the use of a rubber stamp by one of the election judges for the purpose of endorsing his initials on the ballots was improper, and that all ballots so endorsed were unlawful and should be rejected, even where they were otherwise free from legal objection. I was not in accord with the majority of the court in that case, and my views are fully stated in the dissenting opinion therein. If the opinion of Mr. Justice Vickers as to the five ballots here in question should ever become the opinion of the majority of this court, the doctrine of Choisser v. York, in this regard, would be extended, which I think should not be done. Mr. Justice Dunn took no part in the consideration or decision of this case.